IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,082, AP-76,083 & AP-76,084




EX PARTE RICARDO FALCON Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 04-53106-V; 04-53108-V & 04-53109-V 
                                            IN THE 292ND DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty without a plea
agreement,  was convicted of robbery, and sentenced to thirty years’ imprisonment for each cause. 
The Fifth Court of Appeals dismissed his appeals for lack of jurisdiction.  Falcon v. State, Cause
Nos. 05-05-1184; 05-05-1185 & 05-05-1186-CR (Tex. App.–Dallas, delivered September 22, 2005).

            Applicant contends that his sentences are illegal because he was not present when his
sentence was pronounced.
            Sentence must be pronounced in the defendant’s presence. U.S. Const. amend. IV; XIV.  
The record indicates that Applicant was not present when the trial court pronounced sentence against
him.  The State and the trial court agree that Applicant was not present and that his due process
rights were violated by the trial court sentencing Applicant in absentia.  Applicant is entitled to relief.
            Relief is granted.  The sentences in Cause Nos. 04-53106-V; 04-53108-V & 04-53109-V in
the 292nd Judicial District Court of Dallas County are set aside, and Applicant is remanded to the
custody of the Sheriff of Dallas County to have sentence pronounced in his presence.  Applicant’s
other grounds are dismissed.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: January 28, 2009
Do Not Publish